Title: John Adams to Abigail Adams, 30 July 1775
From: Adams, John
To: Adams, Abigail


     
      My dear
      Philadelphia July 30th. 1775
     
     This Letter is intended to go by my Friend Mr. William Barrell, whom I believe you have seen in Boston. If he calls at our House you will please to receive him complaisantly and thank him for your Present of Pins. I have been treated by him with great Civility, both at this and the former Congress.
     This Day, I have heard my Parish Priest, Mr. Duffill from 2. Chron. 15. 1. 2. This Gentleman never fails to adapt his Discourse to the Times. He pressed upon his Audience the Necessity of Piety and Virtue, in the present Times of Adversity, and held up to their View the Army before Boston as an Example. He understood, he said, that the Voice of the Swearer was scarcly heard, that the Sabbath was well observed and all Immoralities discountenanced. No doubt there were vicious Individuals, but the general Character was good.—I hope this good Mans Information is true, and that this will become more and more the true Character of that Camp. You may well suppose that this Language was exceedingly pleasing to me.
     We have nothing new, but the Arrival of some Powder. Three little Vessells have certainly arrived, making about Ten Tons in the whole, and four or five Tons have arrived from S. Carolina. A Supply, I think now We shall certainly obtain. Congress have taken Measures for this End, which I hope to have the Pleasure of explaining to you in Person, within a few Days, as Congress has determined to adjourn to sometime in September. I could not vote for this myself because I thought it might be necessary to keep together, but I could not blame those who did, for really We have been all so assiduous in Business, in this exhausting debilitating Climate, that our Lives are more exposed than they would be in Camp.
     
      Love to the Children.
     
    